Appeal from a decision of the Workmen’s Compensation Board, filed May 25, 1973, which found that claimant had a continuing causally related disability due to an accidental injury on March 10, 1965. Claimant sustained a compensable back injury on March 10, 1965 while he was installing a 300-pound furnace which fell over and struck him in the back. The board found on conflicting medical testimony that claimant’s disability after March 11, 1972 was causally related to the 1965 accident. Its determination is supported by substantial evidence and should not be disturbed. We find no abuse of discretion in the board’s refusal to grant a further adjournment to allow appellants to cross-examine the attending physician’s consultant. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.